Exhibit 10.53

VICAL INCORPORATED

10390 Pacific Center Court

San Diego, CA 92121-4340

May 19, 2006

Alain Rolland

Vical Incorporated

10390 Pacific Center Court

San Diego, CA 92121-4340

 

Re: Amendment to Agreement Regarding Employment Terms

Dear Alain:

This Amendment (the “Amendment”) to your Letter Agreement with Vical
Incorporated (the “Company”) dated June 17, 2002 (the “Agreement”) amends the
terms and conditions of the Agreement to the extent provided herein. Except as
specifically amended by this Amendment, the terms and conditions of the
Agreement shall remain in full force and effect.

Paragraph 8(c) of the Agreement is hereby deleted in its entirety and replaced
with the following:

“(c) Salary Continuation. Subject to subsection (d) below, the Company will
continue to pay your Base Compensation (at the annual rate then in effect) for
up to six months following the termination of your employment if, prior to the
expiration of your rights to salary continuation as provided below:

 

  (i) the Company terminates your employment without your consent for any reason
other than Cause or Disability; or

 

  (ii) you voluntarily resign your employment for Good Reason.

The payments under this subsection (c) will cease in the event of your death. In
order to receive your salary continuation, you will be required to sign a
release in a form acceptable to the Company, of any and all claims that you may
have against the Company. The salary continuation rights described in this
paragraph 8(c) shall expire on the fourth annual anniversary of the commencement
of your employment; provided, however, that such rights shall automatically
renew for successive 1 year periods unless the Company provides written notice
to you at least 90 days prior to the next scheduled expiration date that such
rights will not be renewed.”

This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one and the
same instrument. This Amendment shall be governed by and construed in accordance
with the laws of the State of California, without regard to conflicts of law
principles.



--------------------------------------------------------------------------------

Please sign this Amendment and return it to the Company at your earliest
convenience.

Sincerely,

 

VICAL INCORPORATED

By:

 

/s/ Vijay B. Samant

 

Vijay B. Samant

 

President and Chief Executive Officer

ACCEPTED AND AGREED:

/s/ Alain Rolland

Alain Rolland